UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22578 Vericimetry Funds (Exact name of registrant as specified in charter) 800 Wilshire Blvd. Suite 300 Los Angeles, California 90017 (Address of principal executive offices) (Zip code) Glenn S. Freed Vericimetry Advisors LLC 800 Wilshire Blvd. Suite 300 Los Angeles, California 90017 (Name and address of agent for service) Registrant's telephone number, including area code: (213) 769-8289 Date of fiscal year end: September 30 Date of reporting period: March 31, 2012 Item 1. Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Vericimetry U.S. Small Cap Value Fund Semi-Annual Report March 31, 2012 Vericimetry Funds TABLE OF CONTENTS March 31, 2012 Shareholder Letter 1 Performance Summary 2 Schedule of Investments 3 Financial Statements 15 Financial Highlights 18 Notes to Financial Statements 19 Expense Example 23 Proxy Voting 24 Quarterly Holdings 24 Board Approval of Investment Management Agreement 25 This report has been prepared for shareholders and may be distributed to others only if preceded or accompanied by a current prospectus. Except for historical information, the matters discussed in this report may constitute forward-looking statements. These include any predictions, assessments, analyses or outlooks for individual securities, industries, market sectors and/or markets. These statements involve risks and uncertainties. In addition to the general risks described for the Fund in the current prospectus, other factors bearing on these statements include the accuracy of the Adviser’s forecasts and predictions, and the appropriateness of the investment programs designed by the Adviser to implement its strategies efficiently and effectively. Any one or more of these factors, as well as other risks affecting the securities markets and investment instruments generally, could cause the actual results of the Fund to differ materially as compared to applicable benchmarks. Vericimetry Funds LETTER TO SHAREHOLDERS March 31, 2012 (Unaudited) Dear Shareholders, We are pleased to present the enclosed semi-annual report for the Vericimetry U.S. Small Cap Value Fund (the “Fund”) for the period ended March 31, 2012. Vericimetry is an academically based, quantitatively structured investment adviser providing capacity-constrained asset class strategies to an exclusive group of elite financial advisors. The Vericimetry U.S. Small Cap Value Fund invests in a wide and diverse universe of U.S. small cap value stocks using a structured quantitative investment approach based on a set of well defined, fundamental characteristics to identify value stocks. We identify value stocks by considering multiple factors such as book-to-market, price-to-earnings, price-to-sales or price-to-operating cash flow.(1) The Fund is managed with the intent of maintaining reasonably priced management fees and low turnover in an effort to enhance net returns to the investor. We are committed to limit the growth of its assets under management once optimal capacity for the Fund is achieved. Our capacity planned approach, working with an exclusive set of financial advisors, seeks to provide exposure to the small and value equity risk premiums. The portfolio pursues a purer value by using a multifactor screening approach and a deeper small by its thoughtful academically based quantitatively structured approach. We thank you for your investment in the Vericimetry U.S. Small Cap Value Fund and the confidence and trust you place in Vericimetry. Sincerely, Dr. Glenn S. Freed Chief Executive Officer Book-to-market is the value ratio of a company’s book value to its market value. Price-to-earnings, price-to-sales and price-to-operating cash flow ratios are the value of a company’s share price compared to its previous twelve months earnings per share, sales per share or operating cash flow per share, respectively. 1 Vericimetry Funds PERFORMANCE SUMMARY (Unaudited) For the Period from December 27, 2011* to March 31, 2012 Comparison of a Hypothetical $10,000 Investment in the Vericimetry U.S. Small Cap Value Fund and the Russell 2000 Value Index** Total Returns For the periods ended March 31, 2012 Cumulative Since Inception* Vericimetry U.S. Small Cap Value Fund 14.03% Russell 2000 Value Index 10.13% * Commencement of operations for the Vericimetry U.S. Small Cap Value Fund was December 27, 2011. ** The Russell 2000 Value Index measures the performance of small-cap value segment of the U.S. equity universe. It includes those Russell 2000 Index companies with lower price-to-book ratios and lower forecasted growth values. The Fund’s net expense ratio of 0.60% and gross expense ratio of 1.00% are reflective of the information disclosed in the Fund’s prospectus dated November 25, 2011 and may differ from the expense ratios disclosed in this report. The Adviser has contractually agreed to waive all or a portion of its management fees and/or reimburse expenses at least through January 28, 2013 in order to keep the Fund’s net annual operating expenses from exceeding 0.60% of its average daily net assets. Performance data quoted represents past performance which is not predictive of future performance. The investment return and principal value of Fund shares will fluctuate and when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To receive current performance to the most recent month end, please call 1-855-755-7550. Please read prospectus carefully before investing. The line graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Fund’s results as shown are net of fees. 2 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 98.6% CONSUMER DISCRETIONARY – 14.6% 1-800-Flowers.com, Inc. - Class A* $ Adams Golf, Inc.* AH Belo Corp. - Class A American Greetings Corp. - Class A Ark Restaurants Corp. 60 Ballantyne Strong, Inc.* Barnes & Noble, Inc.* Bassett Furniture Industries, Inc. Beasley Broadcasting Group, Inc. - Class A* Beazer Homes USA, Inc.* Benihana, Inc. Big 5 Sporting Goods Corp. Biglari Holdings, Inc.* 30 Black Diamond, Inc.* Bluefly, Inc.* Bob Evans Farms, Inc. Bon-Ton Stores, Inc. Books-A-Million, Inc. Boyd Gaming Corp.* Brown Shoe Co., Inc. Build-A-Bear Workshop, Inc.* Cache, Inc.* Callaway Golf Co. Cambium Learning Group, Inc.* Career Education Corp.* Carriage Services, Inc. Casual Male Retail Group, Inc.* Central European Media Enterprises Ltd. - Class A* Century Casinos, Inc.* Charming Shoppes, Inc.* Christopher & Banks Corp. Churchill Downs, Inc. Citi Trends, Inc.* Coldwater Creek, Inc.* Collective Brands, Inc.* Columbia Sportswear Co. Conn's, Inc.* Cooper Tire & Rubber Co. Core-Mark Holding Co., Inc. Corinthian Colleges, Inc.* CSS Industries, Inc. Culp, Inc.* Cumulus Media, Inc. - Class A* Delta Apparel, Inc.* Digital Generation, Inc.* Dixie Group, Inc.* Number of Shares Value COMMON STOCKS (Continued) CONSUMER DISCRETIONARY (Continued) Dover Downs Gaming & Entertainment, Inc. $ Dover Motorsports, Inc.* DreamWorks Animation SKG, Inc. - ClassA* Emerson Radio Corp.* Entercom Communications Corp. - Class A* Escalade, Inc. EW Scripps Co. - Class A* Exide Technologies* Federal-Mogul Corp.* Fisher Communications, Inc.* Flexsteel Industries, Inc. Fred's, Inc. - Class A Frisch's Restaurants, Inc. 80 Fuel Systems Solutions, Inc.* Full House Resorts, Inc.* Furniture Brands International, Inc.* G-III Apparel Group Ltd.* Gaiam, Inc. - Class A* Gaming Partners International Corp. Gaylord Entertainment Co.* Global Sources Ltd.* Golfsmith International Holdings, Inc.* Gray Television, Inc.* Group 1 Automotive, Inc. Harte-Hanks, Inc. Haverty Furniture Cos., Inc. Helen of Troy Ltd.* hhgregg, Inc.* Hooker Furniture Corp. Iconix Brand Group, Inc.* International Speedway Corp. - Class A Isle of Capri Casinos, Inc.* Jakks Pacific, Inc. Joe's Jeans, Inc.* Johnson Outdoors, Inc. - Class A* Jones Group, Inc. Journal Communications, Inc. - Class A* K-Swiss, Inc. - Class A* K12, Inc.* Kenneth Cole Productions, Inc. - Class A* Kid Brands, Inc.* La-Z-Boy, Inc.* Lacrosse Footwear, Inc. Lakeland Industries, Inc.* Lifetime Brands, Inc. Lincoln Educational Services Corp. Lithia Motors, Inc. - Class A See accompanying Notes to Financial Statements. 3 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER DISCRETIONARY (Continued) Live Nation Entertainment, Inc.* $ Luby's, Inc.* M/I Homes, Inc.* Mac-Gray Corp. Marcus Corp. MarineMax, Inc.* Martha Stewart Living Omnimedia - Class A 90 McClatchy Co. - Class A* MDC Holdings, Inc. Men's Wearhouse, Inc. Meredith Corp. Meritage Homes Corp.* Modine Manufacturing Co.* Monarch Casino & Resort, Inc.* Motorcar Parts of America, Inc.* Movado Group, Inc. Navarre Corp.* New York Times Co. - Class A* Office Depot, Inc.* OfficeMax, Inc.* Pacific Sunwear of California, Inc.* PEP Boys-Manny Moe & Jack Perfumania Holdings, Inc.* Perry Ellis International, Inc.* Pinnacle Entertainment, Inc.* Quiksilver, Inc.* Radio One, Inc. - Class A* Radio One, Inc. - Class D* RadioShack Corp. Reading International, Inc. - Class A* Red Lion Hotels Corp.* Red Robin Gourmet Burgers, Inc.* Regis Corp. Rick's Cabaret International, Inc.* Rocky Brands, Inc.* Ruby Tuesday, Inc.* Ryland Group, Inc. Saga Communications, Inc. - Class A* 10 Saks, Inc.* Salem Communications Corp. - Class A Scholastic Corp. School Specialty, Inc.* Shiloh Industries, Inc. Shoe Carnival, Inc.* Shutterfly, Inc.* Skechers U.S.A., Inc. - Class A* Skyline Corp. Number of Shares Value COMMON STOCKS (Continued) CONSUMER DISCRETIONARY (Continued) Sonic Automotive, Inc. - Class A $ Spartan Motors, Inc. Speedway Motorsports, Inc. Stage Stores, Inc. Standard Motor Products, Inc. Standard Pacific Corp.* Stanley Furniture Co., Inc.* Stein Mart, Inc.* Steinway Musical Instruments, Inc.* Stewart Enterprises, Inc. - Class A Strattec Security Corp. 60 Summer Infant, Inc.* Superior Industries International, Inc. Superior Uniform Group, Inc. Systemax, Inc.* Talbots, Inc.* Tandy Leather Factory, Inc. Trans World Entertainment Corp.* Tuesday Morning Corp.* U.S. Auto Parts Network, Inc.* Unifi, Inc.* Universal Electronics, Inc.* Valuevision Media, Inc. - Class A* VOXX International Corp.* West Marine, Inc.* Wet Seal, Inc. - Class A* Weyco Group, Inc. WMS Industries, Inc.* Zale Corp.* CONSUMER STAPLES – 3.9% Alico, Inc. Alliance One International, Inc.* Andersons, Inc. Central European Distribution Corp.* Central Garden and Pet Co.* Central Garden and Pet Co. - Class A* Chiquita Brands International, Inc.* Craft Brew Alliance, Inc.* Diamond Foods, Inc. 70 Dole Food Co., Inc.* Farmer Bros Co.* Fresh Del Monte Produce, Inc. Harbinger Group, Inc.* Imperial Sugar Co. Ingles Markets, Inc. - Class A Inter Parfums, Inc. See accompanying Notes to Financial Statements. 4 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER STAPLES (Continued) John B Sanfilippo & Son, Inc.* $ MGP Ingredients, Inc. Nash Finch Co. Natural Alternatives International, Inc.* Nutraceutical International Corp.* Oil-Dri Corp. of America 90 Omega Protein Corp.* Overhill Farms, Inc.* Pantry, Inc.* Parlux Fragrances, Inc.* Primo Water Corp.* Seneca Foods Corp. - Class A* Smart Balance, Inc.* Snyders-Lance, Inc. Spartan Stores, Inc. Spectrum Brands Holdings, Inc.* SUPERVALU, Inc. Susser Holdings Corp.* Universal Corp. Village Super Market, Inc. - Class A 20 Weis Markets, Inc. Westway Group, Inc.* ENERGY – 6.1% Alon USA Energy, Inc. Bill Barrett Corp.* Bolt Technology Corp. Bristow Group, Inc. Cal Dive International, Inc.* Cloud Peak Energy, Inc.* Comstock Resources, Inc.* Crimson Exploration, Inc.* CVR Energy, Inc.* Dawson Geophysical Co.* Delek U.S. Holdings, Inc. DHT Holdings, Inc. Double Eagle Petroleum Co.* Energy Partners Ltd.* Energy Services of America Corp.* ENGlobal Corp.* EXCO Resources, Inc. Exterran Holdings, Inc.* Forbes Energy Services Ltd.* Forest Oil Corp.* Frontline Ltd. GMX Resources, Inc.* Green Plains Renewable Energy, Inc.* Number of Shares Value COMMON STOCKS (Continued) ENERGY (Continued) Gulf Island Fabrication, Inc. $ Hallador Energy Co. Hercules Offshore, Inc.* James River Coal Co.* Knightsbridge Tankers Ltd. L&L Energy, Inc.* Matrix Service Co.* Natural Gas Services Group, Inc.* Newpark Resources, Inc.* Overseas Shipholding Group, Inc. Parker Drilling Co.* Patriot Coal Corp.* Penn Virginia Corp. PHI, Inc.* Pioneer Drilling Co.* Quicksilver Resources, Inc.* Resolute Energy Corp.* REX American Resources Corp.* SemGroup Corp. - Class A* Ship Finance International Ltd. Swift Energy Co.* Tetra Technologies, Inc.* Union Drilling, Inc.* USEC, Inc.* Vantage Drilling Co.* Warren Resources, Inc.* Willbros Group, Inc.* FINANCIALS – 26.4% 1st Source Corp. Access National Corp. ACNB Corp. Alliance Financial Corp. 90 American Equity Investment Life HoldingCo. American National Bankshares, Inc. American Safety Insurance Holdings Ltd.* Ameris Bancorp* AMERISAFE, Inc.* AmeriServ Financial, Inc.* Ames National Corp. Argo Group International Holdings Ltd. Arrow Financial Corp. Artio Global Investors, Inc. Astoria Financial Corp. Atlantic American Corp. AV Homes, Inc.* Baldwin & Lyons, Inc. - Class B See accompanying Notes to Financial Statements. 5 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Bancfirst Corp. $ BancorpSouth, Inc. Bank of Commerce Holdings Bank of Kentucky Financial Corp. Bank of Marin Bancorp BCB Bancorp, Inc. Beacon Federal Bancorp, Inc. Berkshire Bancorp, Inc.* BNC Bancorp BofI Holding, Inc.* Boston Private Financial Holdings, Inc. Bridge Bancorp, Inc. Bridge Capital Holdings* Brookline Bancorp, Inc. Bryn Mawr Bank Corp. C&F Financial Corp. 50 Calamos Asset Management, Inc. - Class A California First National Bancorp Camden National Corp. Cape Bancorp, Inc.* Capital City Bank Group, Inc. Cardinal Financial Corp. Cash America International, Inc. Cathay General Bancorp Center Bancorp, Inc. Central Pacific Financial Corp.* Central Valley Community Bancorp* Century Bancorp, Inc. - Class A 60 CFS Bancorp, Inc. Chemical Financial Corp. Cheviot Financial Corp. Citizens & Northern Corp. Citizens Republic Bancorp, Inc.* City Holding Co. CNB Financial Corp. CNO Financial Group, Inc.* CoBiz Financial, Inc. Colonial Financial Services, Inc.* 9 Columbia Banking System, Inc. Commercial National Financial Corp. 50 Community Bank System, Inc. Community Trust Bancorp, Inc. Cowen Group, Inc. - Class A* Crawford & Co. - Class A Crawford & Co. - Class B 80 Crescent Financial Bancshares, Inc.* CVB Financial Corp. Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) DFC Global Corp.* $ Dime Community Bancshares, Inc. Donegal Group, Inc. - Class A Doral Financial Corp.* Eagle Bancorp, Inc.* Eastern Insurance Holdings, Inc. Edelman Financial Group, Inc. EMC Insurance Group, Inc. Employers Holdings, Inc. Endurance Specialty Holdings Ltd. Enstar Group Ltd.* Enterprise Bancorp, Inc. Enterprise Financial Services Corp. ESB Financial Corp. ESSA Bancorp, Inc. Farmers National Banc Corp. FBL Financial Group, Inc. - Class A FBR & Co.* Federal Agricultural Mortgage Corp. - ClassC Fidelity Southern Corp. Financial Institutions, Inc. First Acceptance Corp.* First American Financial Corp. First BanCorp* First Bancorp First Bancorp, Inc. First Busey Corp. First California Financial Group, Inc.* First Citizens BancShares, Inc. - Class A First Commonwealth Financial Corp. First Community Bancshares, Inc. First Defiance Financial Corp. First Financial Bancorp First Financial Corp. First Financial Holdings, Inc. First Interstate Bancsystem, Inc. First Marblehead Corp.* First Merchants Corp. First of Long Island Corp. Firstbank Corp. Firstcity Financial Corp.* FirstMerit Corp. Flushing Financial Corp. FNB Corp. Forestar Group, Inc.* Fortegra Financial Corp.* FXCM, Inc. - Class A See accompanying Notes to Financial Statements. 6 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Gain Capital Holdings, Inc. $ German American Bancorp, Inc. GFI Group, Inc. Gleacher & Co., Inc.* Great Southern Bancorp, Inc. Green Bankshares, Inc.* Hallmark Financial Services* Hampton Roads Bankshares, Inc.* Hanmi Financial Corp.* Hanover Insurance Group, Inc. Harleysville Savings Financial Corp. 60 Heartland Financial USA, Inc. Heritage Commerce Corp.* Heritage Financial Corp. 50 Heritage Oaks Bancorp* Home Bancshares, Inc. Homeowners Choice, Inc. HopFed Bancorp, Inc. Horace Mann Educators Corp. Horizon Bancorp 80 Hudson Valley Holding Corp. 60 ICG Group, Inc.* Independence Holding Co. Independent Bank Corp. Infinity Property & Casualty Corp. Interactive Brokers Group, Inc. - Class A International Bancshares Corp. Intervest Bancshares Corp. - Class A* INTL. FCStone, Inc.* Investment Technology Group, Inc.* Investors Bancorp, Inc.* Investors Title Co. Janus Capital Group, Inc. JMP Group, Inc. Kaiser Federal Financial Group, Inc. Kansas City Life Insurance Co. Kemper Corp. Knight Capital Group, Inc. - Class A* Lakeland Bancorp, Inc. Lakeland Financial Corp. Macatawa Bank Corp.* Maiden Holdings Ltd. MainSource Financial Group, Inc. Meadowbrook Insurance Group, Inc. Mercantile Bank Corp.* Merchants Bancshares, Inc. Meridian Interstate Bancorp, Inc.* 70 Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Meta Financial Group, Inc. $ Metro Bancorp, Inc.* MetroCorp Bancshares, Inc.* MGIC Investment Corp.* MicroFinancial, Inc. Middleburg Financial Corp. MidWestOne Financial Group, Inc. Monarch Financial Holdings, Inc. MutualFirst Financial, Inc. NASB Financial, Inc.* National Bankshares, Inc. National Financial Partners Corp.* National Interstate Corp. National Penn Bancshares, Inc. National Western Life Insurance Co. - ClassA 60 Navigators Group, Inc.* NBT Bancorp, Inc. Nelnet, Inc. - Class A New Hampshire Thrift Bancshares, Inc. New Mountain Finance Corp. NewBridge Bancorp* North Valley Bancorp* Northrim BanCorp, Inc. Northwest Bancshares, Inc. Norwood Financial Corp. 60 Oak Valley Bancorp* Ocean Shore Holding Co. OceanFirst Financial Corp. Old National Bancorp OneBeacon Insurance Group Ltd. - Class A Oneida Financial Corp. Oppenheimer Holdings, Inc. - Class A Oriental Financial Group, Inc. Oritani Financial Corp. Orrstown Financial Services, Inc. Pacific Capital Bancorp NA* Pacific Mercantile Bancorp* Pacific Premier Bancorp, Inc.* PacWest Bancorp Palmetto Bancshares, Inc.* Park National Corp. Peapack Gladstone Financial Corp. Peoples Bancorp, Inc. PHH Corp.* Phoenix Cos., Inc.* Pinnacle Financial Partners, Inc.* Piper Jaffray Cos.* See accompanying Notes to Financial Statements. 7 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Popular, Inc.* $ Preferred Bank* Presidential Life Corp. Primerica, Inc. Provident Financial Holdings, Inc. Provident Financial Services, Inc. Pulaski Financial Corp. QC Holdings, Inc. Radian Group, Inc. Renasant Corp. Republic Bancorp, Inc. - Class A Republic First Bancorp, Inc.* Resource America, Inc. - Class A Riverview Bancorp, Inc.* RLI Corp. S&T Bancorp, Inc. Safeguard Scientifics, Inc.* Safety Insurance Group, Inc. Sandy Spring Bancorp, Inc. SCBT Financial Corp. SeaBright Holdings, Inc. Selective Insurance Group, Inc. Shore Bancshares, Inc. Sierra Bancorp Simmons First National Corp. - Class A Southern National Bancorp of Virginia, Inc. Southside Bancshares, Inc. Southwest Bancorp, Inc.* StanCorp Financial Group, Inc. State Auto Financial Corp. State Bank Financial Corp.* StellarOne Corp. Sterling Bancorp Stewart Information Services Corp. Stratus Properties, Inc.* 20 SWS Group, Inc. SY Bancorp, Inc. Symetra Financial Corp. Synovus Financial Corp. Taylor Capital Group, Inc.* TCF Financial Corp. Teche Holding Co. 33 Territorial Bancorp, Inc. Tompkins Financial Corp. Tower Group, Inc. TowneBank Trico Bancshares Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Trustco Bank Corp. NY $ Trustmark Corp. Umpqua Holdings Corp. Union First Market Bankshares Corp. United Bankshares, Inc. United Community Banks, Inc.* United Fire & Casualty Co. Universal Insurance Holdings, Inc. Univest Corp. of Pennsylvania ViewPoint Financial Group Virginia Commerce Bancorp, Inc.* VIST Financial Corp. Walker & Dunlop, Inc.* Walter Investment Management Corp. Washington Banking Co. Washington Federal, Inc. Washington Trust Bancorp, Inc. Waterstone Financial, Inc.* WesBanco, Inc. West Bancorporation, Inc. West Coast Bancorp* White River Capital, Inc. 60 Wintrust Financial Corp. WSFS Financial Corp. HEALTH CARE – 5.6% Affymetrix, Inc.* Albany Molecular Research, Inc.* Almost Family, Inc.* Alphatec Holdings, Inc.* Amedisys, Inc.* AMN Healthcare Services, Inc.* Amsurg Corp.* Analogic Corp. AngioDynamics, Inc.* Anika Therapeutics, Inc.* Assisted Living Concepts, Inc. - Class A Astex Pharmaceuticals* BioClinica, Inc.* BioScrip, Inc.* Capital Senior Living Corp.* CardioNet, Inc.* Chindex International, Inc.* Codexis, Inc.* Community Health Systems, Inc.* CONMED Corp. Cornerstone Therapeutics, Inc.* See accompanying Notes to Financial Statements. 8 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) HEALTH CARE (Continued) Cross Country Healthcare, Inc.* $ CryoLife, Inc.* Derma Sciences, Inc.* Emergent Biosolutions, Inc.* Enzo Biochem, Inc.* Exactech, Inc.* ExamWorks Group, Inc.* Five Star Quality Care, Inc.* Gentiva Health Services, Inc.* Greatbatch, Inc.* Hanger Orthopedic Group, Inc.* Harvard Bioscience, Inc.* Healthways, Inc.* Heska Corp. Integra LifeSciences Holdings Corp.* Integramed America, Inc.* Invacare Corp. Kindred Healthcare, Inc.* Lannett Co., Inc.* LHC Group, Inc.* Magellan Health Services, Inc.* MedAssets, Inc.* Medical Action Industries, Inc.* Merit Medical Systems, Inc.* Molina Healthcare, Inc.* National Healthcare Corp. Natus Medical, Inc.* NuVasive, Inc.* PDI, Inc.* PharMerica Corp.* RTI Biologics, Inc.* Select Medical Holdings Corp.* Solta Medical, Inc.* Sun Healthcare Group, Inc.* Symmetry Medical, Inc.* Theragenics Corp.* Triple-S Management Corp. - Class B* Universal American Corp. Wright Medical Group, Inc.* Young Innovations, Inc. INDUSTRIALS – 18.8% A123 Systems, Inc.* AAR Corp. ABM Industries, Inc. Accuride Corp.* Aceto Corp. Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) Aegion Corp.* $ Air Transport Services Group, Inc.* Aircastle Ltd. Alamo Group, Inc. Albany International Corp. - Class A Alexander & Baldwin, Inc. Alliant Techsystems, Inc. Allied Motion Technologies, Inc. American Railcar Industries, Inc.* American Superconductor Corp.* American Woodmark Corp. Ampco-Pittsburgh Corp. AMREP Corp.* API Technologies Corp.* Apogee Enterprises, Inc. Arkansas Best Corp. Asset Acceptance Capital Corp.* Asta Funding, Inc. Astec Industries, Inc.* AT Cross Co. - Class A* Atlas Air Worldwide Holdings, Inc.* Barrett Business Services, Inc. Brady Corp. - Class A Briggs & Stratton Corp. CAI International, Inc.* CBIZ, Inc.* CDI Corp. Celadon Group, Inc. 70 Ceradyne, Inc. CIRCOR International, Inc. Columbus McKinnon Corp.* Comfort Systems USA, Inc. Consolidated Graphics, Inc.* Courier Corp. Covenant Transportation Group, Inc. - ClassA* CRA International, Inc.* Curtiss-Wright Corp. Dolan Co.* Douglas Dynamics, Inc. Ducommun, Inc.* Eagle Bulk Shipping, Inc.* Eastern Co. Ecology and Environment, Inc. - Class A EMCOR Group, Inc. Encore Capital Group, Inc.* Encore Wire Corp. See accompanying Notes to Financial Statements. 9 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) EnergySolutions, Inc.* $ EnerSys* Ennis, Inc. EnPro Industries, Inc.* ESCO Technologies, Inc. Essex Rental Corp.* Federal Signal Corp.* FreightCar America, Inc. FTI Consulting, Inc.* Fuel Tech, Inc.* G&K Services, Inc. - Class A Genco Shipping & Trading Ltd.* General Cable Corp.* General Finance Corp.* Geo Group, Inc.* GeoEye, Inc.* Gibraltar Industries, Inc.* Global Power Equipment Group, Inc.* GrafTech International Ltd.* Granite Construction, Inc. Great Lakes Dredge & Dock Corp. Greenbrier Cos., Inc.* Griffon Corp. Hardinge, Inc. Harsco Corp. Hawaiian Holdings, Inc.* Heidrick & Struggles International, Inc. Hill International, Inc.* Hudson Highland Group, Inc.* Hurco Cos., Inc.* ICF International, Inc.* Insteel Industries, Inc. Interline Brands, Inc.* International Shipholding Corp. JetBlue Airways Corp.* Kadant, Inc.* Kaydon Corp. Kelly Services, Inc. - Class A Key Technology, Inc.* 80 KEYW Holding Corp.* Kimball International, Inc. - Class B Korn/Ferry International* Kratos Defense & Security Solutions, Inc.* Lawson Products, Inc. Layne Christensen Co.* LB Foster Co. - Class A Lime Energy Co.* Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) LMI Aerospace, Inc.* $ LS Starrett Co. - Class A LSI Industries, Inc. Lydall, Inc.* Manitex International, Inc.* Marten Transport Ltd. MasTec, Inc.* Met-Pro Corp. Metalico, Inc.* Mfri, Inc.* Michael Baker Corp.* Miller Industries, Inc. Mueller Water Products, Inc. - Class A Multi-Color Corp. MYR Group, Inc.* NACCO Industries, Inc. - Class A National Presto Industries, Inc. National Technical Systems, Inc.* Navigant Consulting, Inc.* NL Industries, Inc. NN, Inc.* Orbital Sciences Corp.* Orion Energy Systems, Inc.* Orion Marine Group, Inc.* Pacer International, Inc.* PAM Transportation Services, Inc. Perma-Fix Environmental Services* PGT, Inc.* Pike Electric Corp.* Powell Industries, Inc.* PowerSecure International, Inc.* Preformed Line Products Co. 90 Quad/Graphics, Inc. Quanex Building Products Corp. RailAmerica, Inc.* RCM Technologies, Inc.* Republic Airways Holdings, Inc.* Resources Connection, Inc. Roadrunner Transportation Systems, Inc.* Rush Enterprises, Inc. - Class A* Rush Enterprises, Inc. - Class B* Saia, Inc.* Schawk, Inc. SeaCube Container Leasing Ltd. SkyWest, Inc. SL Industries, Inc.* 70 Sparton Corp.* See accompanying Notes to Financial Statements. 10 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) Standard Register Co. $ Steelcase, Inc. - Class A Sterling Construction Co., Inc.* SYKES Enterprises, Inc.* Sypris Solutions, Inc. Tecumseh Products Co. - Class A* Tecumseh Products Co. - Class B* Tetra Tech, Inc.* Titan Machinery, Inc.* TMS International Corp. - Class A* Tutor Perini Corp.* Ultralife Corp.* Ultrapetrol Bahamas Ltd.* Unifirst Corp. United Stationers, Inc. UniTek Global Services, Inc.* Universal Forest Products, Inc. Universal Truckload Services, Inc. USA Truck, Inc.* UTi Worldwide, Inc. Viad Corp. Vicor Corp. 90 VSE Corp. 90 Watts Water Technologies, Inc. - Class A Willis Lease Finance Corp.* INFORMATION TECHNOLOGY – 16.1% Acxiom Corp.* Advanced Energy Industries, Inc.* Agilysys, Inc.* Alliance Fiber Optic Products, Inc.* Alpha & Omega Semiconductor Ltd.* Amkor Technology, Inc.* Amtech Systems, Inc.* Anadigics, Inc.* Anaren, Inc.* 50 AOL, Inc.* Arris Group, Inc.* Aviat Networks, Inc.* Avid Technology, Inc.* Axcelis Technologies, Inc.* AXT, Inc.* Bel Fuse, Inc. - Class B Benchmark Electronics, Inc.* Black Box Corp. Brooks Automation, Inc. CACI International, Inc. - Class A* Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) Calix, Inc.* $ Cascade Microtech, Inc.* Checkpoint Systems, Inc.* CIBER, Inc.* Cohu, Inc. Communications Systems, Inc. Compuware Corp.* Comtech Telecommunications Corp. Convergys Corp.* CoreLogic, Inc.* CTS Corp. CyberOptics Corp.* Diodes, Inc.* Dot Hill Systems Corp.* DSP Group, Inc.* Dynamics Research Corp.* Earthlink, Inc. EasyLink Services International Corp. - ClassA* Electro Rent Corp. Electro Scientific Industries, Inc. 90 Electronics for Imaging, Inc.* Emcore Corp.* Entropic Communications, Inc.* EPIQ Systems, Inc. ePlus, Inc.* Extreme Networks* Fairchild Semiconductor International, Inc.* Frequency Electronics, Inc.* FSI International, Inc.* Globecomm Systems, Inc.* GSI Technology, Inc.* Hackett Group, Inc.* Harmonic, Inc.* Hutchinson Technology, Inc.* ID Systems, Inc.* Identive Group, Inc.* IEC Electronics Corp.* Imation Corp.* InfoSpace, Inc.* Insight Enterprises, Inc.* Integrated Device Technology, Inc.* Integrated Silicon Solution, Inc.* Intermec, Inc.* International Rectifier Corp.* Intersil Corp. - Class A IntraLinks Holdings, Inc.* See accompanying Notes to Financial Statements. 11 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) Iteris, Inc.* $ Itron, Inc.* IXYS Corp.* JDA Software Group, Inc.* Kemet Corp.* Key Tronic Corp.* Keynote Systems, Inc. KVH Industries, Inc.* Local.com Corp.* LoJack Corp.* LTX-Credence Corp.* Mantech International Corp. - Class A Marchex, Inc. - Class B MEMC Electronic Materials, Inc.* MEMSIC, Inc.* Mercury Computer Systems, Inc.* Methode Electronics, Inc. MKS Instruments, Inc. ModusLink Global Solutions, Inc.* Monster Worldwide, Inc.* MoSys, Inc.* Motricity, Inc.* Multi-Fineline Electronix, Inc.* NAPCO Security Technologies, Inc.* NCI, Inc. - Class A* NeoPhotonics Corp.* Network Engines, Inc.* Newport Corp.* Newtek Business Services, Inc.* Novatel Wireless, Inc.* Oclaro, Inc.* Official Payments Holdings, Inc.* Omnivision Technologies, Inc.* Online Resources Corp.* Oplink Communications, Inc.* Opnext, Inc.* PAR Technology Corp.* Park Electrochemical Corp. 60 PC Connection, Inc. PC Mall, Inc.* Perceptron, Inc.* Perficient, Inc.* Photronics, Inc.* PMC - Sierra, Inc.* Power-One, Inc.* QuinStreet, Inc.* Radisys Corp.* Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) Ramtron International Corp.* $ RealNetworks, Inc. Richardson Electronics Ltd. 40 Rimage Corp. Rofin-Sinar Technologies, Inc.* Rogers Corp.* Rosetta Stone, Inc.* Rubicon Technology, Inc.* Rudolph Technologies, Inc.* Sanmina-SCI Corp.* Sapiens International Corp. NV* Scansource, Inc.* Seachange International, Inc.* Sigma Designs, Inc.* Soundbite Communications, Inc.* Spansion, Inc. - Class A* STEC, Inc.* STR Holdings, Inc.* Stream Global Services, Inc.* SunPower Corp.* Symmetricom, Inc.* SYNNEX Corp.* TeleCommunication Systems, Inc. - Class A* TeleNav, Inc.* Tellabs, Inc. Tessco Technologies, Inc. TheStreet, Inc. Transact Technologies, Inc.* TriQuint Semiconductor, Inc.* TTM Technologies, Inc.* Ultra Clean Holdings* United Online, Inc. Veeco Instruments, Inc.* Viasystems Group, Inc.* Vishay Intertechnology, Inc.* Vishay Precision Group, Inc.* Westell Technologies, Inc. - Class A* X-Rite, Inc.* MATERIALS – 6.0% A Schulman, Inc. AM Castle & Co.* American Pacific Corp.* Boise, Inc. Century Aluminum Co.* Chase Corp. Chemtura Corp.* See accompanying Notes to Financial Statements. 12 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) MATERIALS (Continued) Clearwater Paper Corp.* $ Commercial Metals Co. Core Molding Technologies, Inc.* Ferro Corp.* Friedman Industries, Inc. FutureFuel Corp. Hecla Mining Co. Horsehead Holding Corp.* Kaiser Aluminum Corp. KapStone Paper and Packaging Corp.* Kraton Performance Polymers, Inc.* Landec Corp.* Louisiana-Pacific Corp.* Material Sciences Corp.* Materion Corp.* Minerals Technologies, Inc. Northern Technologies International Corp.* 10 Olin Corp. Olympic Steel, Inc. OM Group, Inc.* Penford Corp.* PH Glatfelter Co. RTI International Metals, Inc.* Schnitzer Steel Industries, Inc. - Class A Sensient Technologies Corp. Spartech Corp.* Stillwater Mining Co.* Synalloy Corp. Texas Industries, Inc. Tredegar Corp. U.S. Concrete, Inc.* UFP Technologies, Inc.* Universal Stainless & Alloy* TELECOMMUNICATION SERVICES – 1.1% Cbeyond, Inc.* Fairpoint Communications, Inc.* Hawaiian Telcom Holdco, Inc.* Iridium Communications, Inc.* Leap Wireless International, Inc.* Neutral Tandem, Inc.* Premiere Global Services, Inc.* Primus Telecommunications Group, Inc.* Shenandoah Telecommunications Co. SureWest Communications 40 Number of Shares Value COMMON STOCKS (Continued) TELECOMMUNICATION SERVICES (Continued) USA Mobility, Inc. $ Vonage Holdings Corp.* TOTAL COMMON STOCKS (Cost $10,147,963) RIGHTS – 0.0% DHT Holdings, Inc.*1 7 73 TOTAL RIGHTS (Cost $0) 73 SHORT-TERM INVESTMENTS – 3.6% Federated Treasury Obligations Fund, 0.01%2 SHORT-TERM INVESTMENTS (Cost $372,457) TOTAL INVESTMENTS – 102.2% (Cost $10,520,420) Liabilities less other assets – (2.2)% ) TOTAL NET ASSETS – 100.0% $ * Non-income producing security. 1 The security is valued as its fair value as determined in good faith by Vericimetry Advisors LLC, investment adviser to the Fund, in accordance with procedures established by, and under the general supervision of, the Fund’s Board of Trustees. 2 Variable rate security; the rate shown represents the rate at March 31, 2012. See accompanying Notes to Financial Statements. 13 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2012 (Unaudited) Security Type/Industry Percent of Total Net Assets Common Stocks Commercial Banks % Insurance % Semiconductors & Semiconductor Equipment % Oil, Gas & Consumable Fuels % Electronic Equipment, Instruments & Components % Commercial Services & Supplies % Health Care Providers & Services % Machinery % Specialty Retail % Thrifts & Mortgage Finance % Chemicals % Hotels, Restaurants & Leisure % Metals & Mining % Construction & Engineering % Electrical Equipment % Energy Equipment & Services % Capital Markets % IT Services % Aerospace & Defense % Media % Internet Software & Services % Textiles, Apparel & Luxury Goods % Health Care Equipment & Supplies % Communications Equipment % Household Durables % Professional Services % Auto Components % Food Products % Food & Staples Retailing % Software % Trading Companies & Distributors % Diversified Consumer Services % Air Freight & Logistics % Paper & Forest Products % Building Products % Multiline Retail % Consumer Finance % Diversified Telecommunication Services % Airlines % Computers & Peripherals % Diversified Financial Services % Marine % Road & Rail % Household Products % Leisure Equipment & Products % Internet & Catalog Retail % Tobacco % Security Type/Industry Percent of Total Net Assets Wireless Telecommunication Services % Biotechnology % Beverages % Construction Materials % Containers & Packaging % Distributors % Life Sciences Tools & Services % Personal Products % Pharmaceuticals % Health Care Technology % Real Estate Management & Development % Total Common Stocks % Rights % Short-Term Investments % Total Investments % Liabilities less Other Assets )% Total Net Assets % See accompanying Notes to Financial Statements. 14 Vericimetry Funds Vericimetry U.S. Small Cap Value Fund STATEMENT OF ASSETS AND LIABILITIES March 31, 2012 (Unaudited) ASSETS Investments in securities, at value (cost $10,520,420) $ Receivables: Securities sold Fund shares issued Dividends and interest Prepaid offering costs Prepaid expenses Total assets LIABILITIES Payables: Securities purchased Due to Adviser Custody fees Due to Trustees Accrued other expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in-capital $ Accumulated undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments NET ASSETS $ Shares outstanding no par value (unlimited shares authorized) Net asset value per share $ See accompanying Notes to Financial Statements. 15 Vericimetry Funds Vericimetry U.S. Small Cap Value Fund STATEMENT OF OPERATIONS For the Period from December 27, 2011* to March 31, 2012 (Unaudited) INVESTMENT INCOME Income Dividends $ Interest 13 Total investment income Expenses Offering costs Custody fees Fund accounting and administration fees and expenses Trustees’ fees and expenses Transfer agent fees Professional fees Insurance fees Investment advisory fees Registration fees Shareholder reporting fees Miscellaneous expenses Total expenses Expenses waived ) Net expenses Net investment income Net Realized and Unrealized Gain from Investments Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ * Commencement of operations. See accompanying Notes to Financial Statements. 16 Vericimetry Funds Vericimetry U.S. Small Cap Value Fund STATEMENT OF CHANGES IN NET ASSETS (Unaudited) For the Period from December 27, 2011* to March 31, 2012 INCREASE (DECREASE) IN NET ASSETS FROM Operations Net investment income $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase resulting from operations Distributions to Shareholders From net investment income ) Net decrease resulting from distributions ) Capital Transactions Proceeds from shares issued Reinvestment of distributions Cost of shares repurchased ) Net increase resulting from capital transactions Total increase in net assets Net Assets Beginning of period End of period $ Accumulated undistributed net investment income $ Capital Share Activity Shares issued Shares reinvested 26 Shares redeemed ) Net increase in capital shares * Commencement of operations. See accompanying Notes to Financial Statements. 17 Vericimetry Funds Vericimetry U.S. Small Cap Value Fund FINANCIAL HIGHLIGHTS (Unaudited) For a capital share outstanding throughout the period For the Period from December 27, 2011* to March 31, 2012 Net asset value, beginning of period $ Income from Investment Operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income — Total distributions — Net asset value, end of period $ Total return %(2) Ratios and Supplemental Data Net assets, end of period (in thousands) $ Ratio of expenses to average net assets Before fees reimbursed by the Adviser %(3) After fees reimbursed by the Adviser %(3) Ratio of net investment income (loss) to average net assets Before fees reimbursed by the Adviser %)(3) After fees reimbursed by the Adviser %(3) Portfolio turnover rate 5
